Title: Thomas Jefferson to Craven Peyton, 6 February 1817
From: Jefferson, Thomas
To: Peyton, Craven


          
            
              Dear Sir
              Monticello Feb. 6. 17.
            
            I am infinitely obliged by the kind offer of the sum mentioned in your letter, and any further one you will be able to spare: an award is given against me for between 7. & 800.D.  for rent to the Hendersons, to be paid instantly. I have also to pay 1600.D. more for the 3. shares of the daughters. this, with purchase of corn, and two years failure of crops embarrasses me beyond my expectations. I will send tomorrow and ask you for an order on Richmond for the present sum which will answer as well as the cash. with much thankfulness therefore I am Dr Sir
            
              Your friend & sert
              Th: Jefferson
            
          
          
            P.S. old mrs Henderson has sworn that Bennet was not of age when he signed the deed of confirmation. I must pray you to enquire among the old women of your neighborhood who best remember these things. it is on our testimony here alone I am to depend.
          
        